DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims:
Please replace independent claim 1 as follows:
1.
--
(Currently Amended) A liquid ejecting unit that ejects liquid from a plurality of nozzles that are arrayed in an arraying direction, the liquid ejecting unit comprising: 
 	an [[
 	a first protruding portion, wherein the first protruding portion adjoins an edge of the first portion extending along the crossing direction on the second portion side when viewed from a liquid ejecting direction, 
 	wherein the second width is smaller than a half of the first width, 

--

Please cancel claims 4-12 and 16-17.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The Applicant disclosed a liquid ejecting unit that ejects liquid from a plurality of nozzles that are arrayed in an arraying direction, the liquid ejecting unit comprising: 
 	an ejecting face extending in the arraying direction and a crossing direction which is orthogonal to the arraying direction, the plurality of nozzles being formed on the ejecting face in an area, the ejecting face including a first portion that has a first width in the crossing direction, and a second portion that has a second width in the crossing direction, wherein the first portion and the second portion are adjoined with each other in the arraying direction, 
 	a first protruding portion, wherein the first protruding portion adjoins an edge of the first portion extending along the crossing direction on the second portion side when viewed from a liquid ejecting direction, 
 	wherein the second width is smaller than a half of the first width, 
 	wherein a width of an end farthest from the first portion of the first protruding portion is narrower than the width of the second portion in the crossing direction.

4.	U.S. Patent number 6,467,874 to Williams et al. disclosed a similar invention in Fig. 4.
 Unlike in the instant application, Williams et al. are silent about “a first protruding portion, wherein the first protruding portion adjoins an edge of the first portion extending along the crossing direction on the second portion side when viewed from a liquid ejecting direction, 

5.	U.S. Patent number 6,505,926 to Trafton et al. also disclosed a similar invention in Fig. 1C. Unlike in the instant application, Trafton et al. are silent about “an ejecting face extending in the arraying direction and a crossing direction which is orthogonal to the arraying direction, the plurality of nozzles being formed on the ejecting face in an area, the ejecting face including a first portion that has a first width in the crossing direction, and a second portion that has a second width in the crossing direction, wherein the first portion and the second portion are adjoined with each other in the arraying direction, a first protruding portion, wherein the first protruding portion adjoins an edge of the first portion extending along the crossing direction on the second portion side when viewed from a liquid ejecting direction” (see Fig. 1B for clarifications).

6.	U.S. Patent application publication number 2014/0002547 to Owaki also disclosed a similar invention in Figs. 1 and 5. Unlike in the instant application, Owaki are also silent about “a first protruding portion, wherein the first protruding portion adjoins an edge of the first portion extending along the crossing direction on the second portion side when viewed from a liquid ejecting direction, wherein a width of an end farthest from the first portion of the first protruding portion is narrower than the width of the second portion in the crossing direction”.

7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.